No.     2013AP1485-D


STATE OF WISCONSIN                            :         IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Amoun Vang Sayaovong, Attorney at Law:

Office of Lawyer Regulation,                                    FILED
             Complainant,
                                                           NOV 18, 2014
       v.
                                                              Diane M. Fremgen
                                                           Clerk of Supreme Court
Amoun Vang Sayaovong,

             Respondent.



                                 ERRATA SHEET




       PLEASE TAKE NOTICE that corrections were made to paragraph

17    and   footnote   5   in   the   above-captioned   opinion    which     was

released on July 30, 2014.             A corrected electronic version in

its    entirety    is      available     on   the   court's     website        at
www.wicourts.gov.
    No.   2013AP1485-D




1